Title: From George Washington to Elisha Boudinot, 10 May 1783
From: Washington, George
To: Boudinot, Elisha


                  
                     Sir,
                     Newburgh May 10th 1783.
                  
                  Your letter of congratulation contains expressions of too friendly a nature not to affect me with the deepest sensibility; I beg therefore you will accept my acknowledgements for them, and that you will be perswaded I can never be insensible of the interest you are pleased to take in my personal happiness, as well as in the general felicity of our Country. While I candidly confess I cannot be indifferent to the favorable sentiments, which you mention, my fellow Citizens entertain of my exertions in their Service; I wish to express thro’ you the particular obligations I feel myself under to Mr Smith for the pleasure I have received from the perusal of his elegant Ode on the Peace.
                  The accomplishment of the great object we had in view, in so short a time, and under such propitious circumstances, must I am confident, fill every bosom with the purest joy—and for my own part I will not strive to conceal the pleasure I already anticipate from my approaching retirement to the placid walks of domestic life.
                  Having no rewards to ask for myself, if I have been so happy as to obtain the approbation of my Countrymen, I shall be satisfied—but it still rests with them to compleat my wishes, by adopting such a system of Policy, as will ensure the future reputation, tranquillity, happiness and glory of this extensive Empire; to which I am well assured, nothing can contribute so much, as an inviolable adherence to the principles of the Union, and a fixed Resolution of building the National faith on the basis of Public Justice—without which all that has been done and suffered, is in vain—to effect which, therefore, the abilities of every true Patriot, ought to be exerted with the greatest zeal & assiduity.
                  I am as yet uncertain, at what time I shall be at liberty to return to Virginia and consequently cannot inform you whether I may be able to gratify my inclination of spending a little time with my friends in Jersey, as I pass through that State—I can only say that the friendship I have for a People, from whom I have often derived such essential aid, will strongly dispose me to it.Mrs Washington begs Mrs Boudinot & yourself will accept her best Compts & thanks for your good wishes, & I must request the same favor, being with Sentiments of esteem and regard Sir Yr Most Obedt & Most Hble Servt
                  
                     Go: Washington
                  
               